Citation Nr: 1102447	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
March 29, 2004 to January 25, 2008; and greater than 70 percent 
for posttraumatic stress disorder (PTSD) from January 26, 2008 to 
include entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York. In 
October 2006, the RO granted service connection for PTSD and 
assigned an evaluation of 30 percent, effective March 29, 2004. 
In an April 2007 statement of the case, the RO increased the 
evaluation to 50 percent, effective March 29, 2004. In a March 
2008 supplemental statement of the case, the RO determined that 
an evaluation of 70 percent from January 26, 2008 was 
appropriate. In a September 2008 rating decision, the RO granted 
a TDIU effective January 26, 2008. VA has not granted the total 
benefits sought on appeal; therefore, the claim for increase 
remains before the Board. See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that in a November 2008 Form 646, the Veteran 
indicated a timely notice of disagreement with the effective date 
of January 26, 2008 for entitlement to a TDIU. The Board 
presently grants a 70 percent rating for PTSD, effective March 
29, 2004 - the date of receipt of the Veteran's reopened claim of 
service connection.  Pursuant to rulings of the appellate courts 
and applicable regulation, the Board also presently grants TDIU 
effective March 29, 2004.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (stating that a claim for entitlement to a TDIU is "part 
and parcel" of a claim for an increased rating).  


FINDINGS OF FACT

1. As of March 29, 2004, the evidence is at least in equipoise as 
to whether the Veteran is occupationally and socially impaired, 
with deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to his PTSD symptoms, including 
depression and anxiety, an intermittent inability to perform the 
activities of daily living, impairment in thought processes and 
communication, expressed suicidal and homicidal intent, an 
inability to control impulses, periodic  daily panic attacks, and 
an inability to maintain or establish effective relationships. 

2. As of March 29, 2004, , the evidence is at least in equipoise 
as to whether the Veteran was unable to work specifically due to 
his service-connected PTSD. 


CONCLUSIONS OF LAW

1. The criteria for a 70-percent disability rating beginning 
March 29, 2004 are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.149, Diagnostic 
Code 9411, General Rating Formula for Mental Disorders (2010). 

2. The criteria for a TDIU beginning March 29, 2004 are 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.3, 4.6, 4.7, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

VA has complied with its duty to notify the Veteran. In March 
2006, prior to assigning a disability rating or effective date 
for the claim, VA sent the Veteran a notice letter detailing how 
VA determines a disability rating and effective date for a claim, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). VA then sent the Veteran a notice letter in January 
2007detailing what additional evidence the Veteran could submit 
to substantiate his claim for an increased rating and other 
relevant information.  In May 2007, VA sent the Veteran a notice 
letter explaining how to substantiate a claim for entitlement to 
a TDIU. In May 2007, March 2008, and September 2008, VA issued 
supplemental statements of the case. 
 
VA has complied with its duty to assist the Veteran in gathering 
evidence to substantiate his claim. All available service 
personnel and treatment records have been associated with the 
claims folder. All authorized private treatment records have been 
gathered. Social Security Administration records are associated 
with the claims folder. The Veteran attended a VA compensation 
and pension examination in August 2008, considered the effects of 
the Veteran's disability on his ability to work. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim. See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 

The Merits of the Claim

The Board grants a disability rating of 70 percent and 
entitlement to a TDIU effective March 29, 2004 - the date of 
receipt of the Veteran's petition to reopen his formerly denied 
claim of which he was notified in June 2002 and did not complete 
an appeal.  

The evidence is at least in equipoise as to whether medical 
evidence recorded from March 29, 2004 onward reflects that the 
Veteran experienced deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to his PTSD 
symptoms, including crippling depression and anxiety, an 
intermittent inability to perform the activities of daily living, 
sometimes daily panic attacks, suicidal and homicidal intent, and 
an inability to establish and maintain effective relationships, 
all of which are consistent with a 70-percent disability rating. 
See 38 C.F.R. § 4.130, General Rating Formula. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The General Rating Formula provides that a 70-percent evaluation 
will be assigned where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, General 
Rating Formula. 

A 100-percent evaluation is appropriate when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 4.130, 
General Rating Formula. 

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DSM-IV). That manual includes a 
Global Assessment of Functioning (GAF) scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental illness. Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV). A score of 31-40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school). DSM-IV. A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job). Id. A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers). Id. A score of 61-70 indicates some mild symptoms or 
some difficulty in social, occupational, or school functioning, 
but generally functioning well, with some meaningful 
interpersonal relationships. Id.

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2010).

Typically, where the schedular rating is less than total, a TDIU 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In 
exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect a veteran's service-connected disability has on the 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); 
Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted. See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999). The Board has reviewed the record and 
determined that a staged rating is appropriate in this case. 

Shortly after receipt of the reopened claim, a June 2005 
psychological report was received authored by Tom Tyne, M.D.  In 
substance, the report indicates that the Veteran was having 
chronic psychological problems that had interfered with both his 
employment and personal relationships - all traced by the Veteran 
to his Naval service.  The Veteran reported that he had held over 
70 jobs and had been fired from them due to arguments and 
insubordination.  He related that his marriage had been very 
problematic, and that he was and remained estranged from his 
wife.  The Veteran related that he was then unemployed although 
doing "odd jobs" and lived for weeks at a time in a trailer.  

Dr. Tyne observed that the Veteran was a "dysfunctional" 
individual who had few interpersonal, occupational, or family 
successes.  He also noted that although the Veteran had "an 
array" of medical problems, the Veteran was unable to 
objectively review his contributions to his problems.  Apart from 
diagnosing PTSD, Dr. Tyne assigned a GAF score of 38-40 for the 
previous year and 48-51 for the current year.  

In a September 2005 VA treatment note, the Veteran reported that 
he was last employed as a truck driver four years previously, and 
was then supporting himself by receipt of Social Security 
disability benefits.  He reported that he had no contact with his 
children and siblings; minimal contact with his mother; and had 
"a couple" of friends.  He reported that he had no motivation 
but was isolated, depressed, and irritable.  He reported that he 
had a history of assaultive behavior and had been previously 
arrested.  The examiner diagnosed a depressive disorder by 
history, and assigned a current GAF of 55.  In an addendum, the 
examiner reported that the Veteran later contacted the medical 
center and reported that "all" the information he provided was 
false, and he was "merely testing" the examiner.  

In a September 2006 private psychiatric evaluation, the Veteran 
reported becoming restless, jumpy, and nervous immediately 
following separation from service, with periods of violent 
behavior, uncontrolled impulses, difficulty maintaining 
employment, unhappy marriages, and treatment for depression. The 
Veteran described mood swings with suicidal ideation and 
impulsive behavior. At the examination, the Veteran appeared 
irritable, frustrated, and disgusted, and was very bothered by a 
patient in the waiting room, whose walk and talk annoyed him to 
the point that he almost walked out. The psychiatrist described 
the Veteran as somewhat guarded, hypervigilant, and easily 
irritable. The psychiatrist noted that the Veteran was free from 
delusional ideas or thought disorder.  Apart from diagnosing the 
Veteran with PTSD, the examiner assessed a current GAF score of 
50 and a previous year score of 55. 

In a June 2006 private psychological report, the Veteran reported 
he was fired from most of his jobs for insubordination or 
arguments. The Veteran's longest employment was as a self-
employed tractor-trailer driver. The Veteran recounted many 
instances of road rage, some ending in fights or his 
intentionally doing harm to an offending driver's car. The 
Veteran reported a very problematic marriage and past 
hospitalization for depression and anxiety. The examiner 
identified the Veteran as a dysfunctional adult who had had few 
interpersonal, occupational, or familial successes. The examiner 
recorded a GAF score of 48 to 51 and a past score of 38 to 40. 

In an April 2007 VA medical report, the Veteran reported having 
psychotic symptoms. The Veteran reported his medication was not 
working. He said he hears "good voices" during the day that 
tell him to do things, and that, if he does not follow their 
instructions, he hears "bad voices" at night. The Veteran said 
these voices were from aliens and that he thinks he is "at least 
in part alien" because he hears these voices and has 
premonitions of things that are going to happen. The Veteran 
reported rage and fear, which prevented him from leaving the 
house for days at a time. The Veteran reported talking to 
inanimate objects but denied any hallucinatory experiences. The 
VA clinician who recorded the examination did not expressly opine 
as to the credibility of the Veteran in reporting these 
hallucinations. However, the clinician identified the Veteran's 
report of new symptoms as a "controversial self-report of 
bizarre delusions and auditory hallucinations."

The Veteran submitted April 2007 statements from his landlady and 
ex-wife. The ex-wife said the Veteran has been homeless many 
times in the past five years, that the Veteran is angry; that he 
growls and locks himself in his room, sometimes for days at a 
time; and that he needs serious help but does not trust the 
government. The landlady reported times when the Veteran tried to 
go out but could not get past the front door. She said she did 
not think the Veteran should be left alone; that he has panic 
attacks that make him feel like he can't breathe (these often 
occurred in small spaces like her car); that he has bad dreams; 
that he rants around the house about nothing; that "little 
things" upset him; that he has strange sleeping habits; that he 
seems depressed; that he displays extreme road rage which scares 
her to the point where she does not want to ride in a car with 
him; and that it is a challenge to keep him calm. 

In a September 2007 VA treatment note, the Veteran reported 
severe panic attacks.  When asked what triggered these attacks, 
the Veteran said it was thoughts about people he killed, but he 
refused to provide further details, stating that he was "not 
sure what the statute of limitations is." A GAF score of 50 was 
assigned. 

In January 2008, the Veteran underwent an examination with a 
private psychiatrist, who was contracted by VA to provide a 
compensation and pension examination. The psychiatrist reported 
that the Veteran became nervous when he spoke about his stressors 
and that he had trouble breathing. The Veteran reported increased 
agitation since September 2006 and that he had been prescribed 
increased doses of medication. The Veteran described drowsiness 
from his medications, which resulted in unawareness of his 
surroundings and activities. The Veteran stated that several 
times he went into a store and had walked out without paying for 
merchandise. The Veteran reported sleep walking and making noises 
at night, causing his landlady to check on him. He said his 
dreams are so vivid and real he has periodic trouble breathing. 

The Veteran reported that he is isolated and housebound, that he 
avoids any interaction with other people because little things 
can trigger outbursts of rage, and that his capacity for impulse 
control is poor. Due to episodes of road rage, the Veteran said 
he avoids driving as much as possible. He reported a hacking 
cough related to anxiety and nervousness. The psychiatrist noted 
that the Veteran became easily flustered and that he was 
irritable. The psychiatrist noted pressured speech, increased 
psychomotor activity due to nervousness, a depressed affect, 
underlying agitation and anger, impaired impulse control, 
hypervigilance, guardedness, hyperalertness, difficulty 
concentrating, a lacking "fund of information," a hard time 
focusing, and very little insight into his disability. The 
psychiatrist noted that the Veteran did not display evidence of 
suicidal or homicidal intent, delusions or hallucinations, memory 
deficit for recent or remote events, or thought disorder. The 
psychiatrist assigned a GAF score of 45, with a score of 50 for 
the past year.

At an August 2008 VA compensation and pension examination, the 
Veteran reported he is a "basket case" before and after mental 
health visits; that he prefers to avoid discussion of his 
history; that he suffers from nightmares and difficulty sleeping; 
that he has not perceived improvement due to mental health 
treatment in the previous two years; and that his medications 
make him feel "woozy."

 The examiner identified a lack of friends or romantic 
relationships, a hostile attitude toward others, poor trust, a 
history of physical violence, isolation and avoidance, a 
disheveled appearance, slow speech, a blunted affect, depressed 
mood, circumstantial thought processes with ruminations, reported 
delusions, a lack of insight, inappropriate behavior-including a 
casual attitude toward doing violence to others, inappropriate 
interpretations of proverbs, reported panic attacks, homicidal 
impulses with intent denied, fair impulse control, no problems 
with activities of daily living and no problems with memory. 
Specifically, the examiner determined that the Veteran was 
incapable of working due to his PTSD. The examiner assigned a GAF 
score of 40 and noted that the Veteran's "actual GAF may [ ] be 
rated lower due to reports of assaultiveness, however at present, 
he is not imminently assaultive but is seriously impaired in 
several areas."  

The examiner was asked to specifically consider the extent to 
which the Veteran's PTSD affected his ability to obtain and 
maintain employment. The examiner stated that the Veteran had 
been unemployed for 5 to 10 years, that he was unemployed due to 
"out of control" road rage and associated legal problems as 
well as physical problems related to chronic obstructive 
pulmonary disorder. 

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Board finds no reason to doubt the competency of any lay 
evidence of record, to the extent that it describes personal 
observations of the Veteran's condition. As the April 2007 
statements from the Veteran's ex-wife and landlady are consistent 
with other evidence of record, the Board finds them to be 
credible. The Board finds the Veteran is competent to report his 
own perceived symptoms, though it notes that medical evidence 
shows he lacks insight to understand his own disability. As far 
as his reported symptoms are consistent with the other evidence 
of record, the Board finds his reports to be both competent and 
credible, as there is no documented reason to doubt his 
credibility during the requisite period. 

The Veteran periodically reported his most severe symptoms to a 
medical professional for the purpose of obtaining medical 
treatment; such statements are generally afforded increased 
credibility in the law than those made solely for the purpose of 
adjudicating a claim for benefits, such as during a compensation 
and pension examination. 

The factual and medical evidence of record approximates findings 
consistent with a 70 percent rating under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130 beginning March 
29, 2004.  

Reviewing the record since the receipt of the Veteran's reopened 
claim in March 2004, the Board finds that the Veteran's symptoms 
of PTSD include primarily the inability to establish and maintain 
effective relationships and near-continuous depression which 
clearly affects his ability to function.  The Veteran has 
reported, and the lay evidence above shows that he has a marked 
difficulty in relating to others though near-constant and 
unprovoked irritability.  Although the Veteran clearly has a 
myriad of other physical difficulties which may affect his 
employment, the Veteran has reported and the evidence shows that 
he has difficulty in adapting to stressful circumstances.  The 
assigned GAF scores which range from 40 to 50, reflecting major 
impairment in several areas and serious symptoms, accord with 
these findings. Moreover, the August 2008 VA examiner noted that 
the Veteran's GAF score might actually be lower than 40 due to 
possible periods of violent behavior. 

Further, according the benefit of the doubt to the Veteran, the 
evidence reviewed above shows that since March 29, 2004, he is 
precluded, by reason of the service-connected PTSD, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).


ORDER

Effective March 29, 2004, a disability rating of 70 percent for 
PTSD is granted. 

Effective March 29, 2004, a TDIU is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


